Shaw, C. J.
This case is decided by that of Kinsley v. Ames, 2 Met. 29. By the Rev. Sts. c. 104, § 2, this process lies, not only where there has been a forcible entry, or a forcile detainer after a peaceable entry, but also where a lessee shall hold possession without right, after the determination of his lease.
The defendant held under a paroi lease from Newton White, with an agreement to quit, if the estate should be sold. The defendant holding under a paroi agreement, whatever were its *351terms, could hold no greater or higher estate than that of a tenancy at will. Rev. Sts. c. 59, § 29. When the lessor aliened the estate, it determined the tenancy at will. “ A tenant at will has no certain and indefeasible estate ; nothing that can be assigned to another.” “ If the landlord enters on the land, and cuts down trees demised, or makes a feoffment, or lease for years, to commence immediately, the estate at will is theieby determined.” 1 Cruise’s Digest, Tit. 9, c. 1, §§ 10, 18. Here it is agreed that the lessor sold the estate, and that the defendant had notice thereof from both the grantor and grantee. The defendant thereupon became tenant at sufferance; and as such became liable to this process, without notice to quit. Kinsley v. Ames, 2 Met. 29.
We are inclined to think that on the facts of the present case, the law would come to the same result, on a ground somewhat different. In this case it was agreed by paroi, that the tenancy should cease, when the estate should be sold. The statute does not make paroi leases void, to all purposes. They can create no higher or greater estate than that of an estate at will It may, therefore, in all cases, be determined by a notice in writ ing of three months. And when the rent is payable at shorter periods, a notice equal to the interval between the days of pay ment is sufficient. Rev. Sts. c. 60, § 26. A paroi lease therefore may fix the rate of rent and the time of payment; and we see not why it may not fix a time, depending on a certain or contingent event, at which the tenancy at will shall cease. But where a tenant takes an estate, under a paroi lease, for a term certain, and actually holds during that term, although by force and effect of the statute he has been a tenant at will only, yet he is not entitled to any notice to quit. If he holds over, he is tenant at sufferance, and the landlord may enter and expel him without force, or have this process to regain possession. If the term is made to depend upon a contingent event — for instance, the sale of the estate — on the happening of the contingency the time "s at an end by its own limitation.

Judgment for the plaintifffor possession.